Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 29, 2014

                                            No. 04-14-00293-CR

                                       IN RE Rosendo MARTINEZ

                                      Original Mandamus Proceeding 1

                                                  ORDER

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

         On April 28, 2014, relator filed a pro se petition for writ of mandamus raising two separate bases
for mandamus relief. This court is without jurisdiction to consider relator’s complaint related to his
pending application for post-conviction habeas corpus relief. Accordingly, the petition for writ of
mandamus is DISMISSED IN PART FOR LACK OF JURISDICTION. With respect to relator’s
complaint that the trial court failed to rule on a pending motion within a reasonable time, the court has
considered relator’s petition and the response filed on behalf of the respondent judge and has determined
that the petition is now moot. Accordingly, relator’s petition for writ of mandamus is DENIED IN PART
AS MOOT. See TEX. R. APP. P. 52.8(a). Relator’s request for leave to file the petition for writ of
mandamus is also DENIED AS MOOT. The court’s opinion will issue at a later date.


           It is so ORDERED on May 29th, 2014.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 29th day of May, 2014.




                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court



1
 This proceeding arises out of Cause No. 1983-CR-0599B-W1, styled The State of Texas v. Rosendo Martinez,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen Jr. presiding.